DAVIDSON, P. J.
This is an original application for a writ of habeas corpus which was granted by this court. Pending a hearing, bail was granted in the sum of $10,000. There are some questions presented for revision which are deemed unnecessary to be discussed, inasmuch as the main question to be decided is whether the applicant is entitled to bail. After a revision of the matters involved; it is the opinion of the court that applicant is entitled to bail, and the amount of it is fixed in the sum of $10,000. This bond will be taken by the sheriff of McLennan county for the appearance of the applicant before the district court of Coryell county, in accordance with the terms of law. After approving same, he will forward it to the district clerk of Coryell county, to be filed among the papers of the case in that court. Bail is therefore granted in the sum of $10,000.